Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: Registration Statement (Form S-3 No. 333-147483) of Douglas Emmett, Inc., Registration Statement (Form S-3 No. 333-167431) of Douglas Emmett, Inc., and Registration Statement (Form S-8 No. 333-148628) pertaining to the Douglas Emmett, Inc. 2006 Omnibus Stock Incentive Plan; of our reports dated February 25, 2011, with respect to (i) the consolidated financial statements and schedule of Douglas Emmett, Inc.; (ii) the effectiveness of internal control over financial reporting of Douglas Emmett, Inc.; and (iii) the consolidated financial statements of Douglas Emmett Fund X, LLC, all included in this Annual Report (Form 10-K) of Douglas Emmett, Inc. for the year ended December 31, 2010. /s/ Ernst & Young LLP Los Angeles, California February 25, 2011
